DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           AUGUSTUS ROSE,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-871

                              [March 31, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael J. McNicholas, Judge; L.T. Case No. 47-
2013-CF-000579-A.

  Robert David Malove of Robert David Malove, P.A., Fort Lauderdale, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, J.J., concur.

                          *            *         *

   Not final until disposition of timely filed motion for rehearing.